Citation Nr: 1618474	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is the result of noise exposure in active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.102,  3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An October 2011private treatment record shows a diagnosis of tinnitus.  Thus, the first element of service connection is satisfied.

The Veteran reported in-service acoustic trauma secondary to exposure to aircraft noise and engine noise.  The Board concedes acoustic trauma as consistent with the Veteran's military occupational specialty (MOS) as an aviation electronics technician.  38 U.S.C.A. § 1154(a).  Thus, an in-service injury is shown.  Consequently, the second element of service connection is met.

Finally, regarding nexus, against the claim is the opinion of the June 2012 VA examiner, who concluded that the Veteran's tinnitus is less likely due to noise exposure while in service.  The examiner explained that the Veteran's enlistment examination and March 1969 audiometric examination do not reflect a significant worsening threshold shift.  However, as noted above the Veteran was not on active duty during this time.  Therefore, as the examiner's opinion is based on an inaccurate factual premise, in that it apparently relies on the service treatment records of another Veteran, it is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The only other evidence addressing the etiology of tinnitus consists of statements from the Veteran, who has consistently asserted the presence of tinnitus since active duty service.  He is competent to report the onset of ringing in his ears during active duty, and the Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.
REMAND

The Veteran contends that he has bilateral hearing loss due to in-service acoustic trauma as an aviation electronics technician.  Further, he contends that his hearing problems have continued since that time.

A private otolaryngologist noted in a November 2011 statement that the Veteran had a diagnosis of sensorineural hearing loss.  He opined that the Veteran's military service and history of noise exposure as likely as not contributed, "at least in part," to his hearing loss.  However, the otolaryngologist's opinion is assigned no probative value because it is equivocal and does not provide a supportive rationale.  

The June 2012 VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service.  However, as mentioned above, the examiner relied on another Veteran's service treatment records.  Accordingly, a remand is necessary to obtain a VA addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  As the Veteran receives regular VA care, updated records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then provide the claims file to an examiner other than the June 2012 VA examiner for preparation of an addendum opinion concerning the nature and etiology of the Veteran's bilateral hearing loss.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its onset in or is otherwise the result of service, to include as a result of conceded noise exposure therein?  In providing a rationale, the reviewing clinician must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.  The examiner must consider and explain the significance of the audiogram results contained in the Veteran's service treatment records.  Further, the examiner should comment on the significance of any threshold shift between the results of the entrance examination and the separation examination.  

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion.

3.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


